     Case: 1:17-cv-02148-DAP Doc #: 100 Filed: 11/13/20 1 of 2. PageID #: 8986




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ANTHONY NOVAK,                             )   CASE NO. 1:17-cv-02148
                                           )
       Plaintiff,                          )   JUDGE DAN AARON POLSTER
                                           )
v.                                         )
                                           )
THE CITY OF PARMA, et al.,                 )   DEFENDANT CITY OF PARMA'S
                                           )   MOTION FOR SUMMARY JUDGMENT
       Defendants.                         )

       Defendant City of Parma hereby moves this court pursuant to Fed.R.Civ.P. 56 to enter

summary judgment in its favor on all causes of action. This motion is supported by the attached

memorandum in support, which demonstrates that all of Plaintiff’s claims against the City of

Parma should be dismissed.

                                           Respectfully submitted,


                                           /s/Steven D. Strang
                                           D JOHN TRAVIS (0011247)
                                           STEVEN D. STRANG (0085444)
                                           GALLAGHER SHARP LLP
                                           1215 Superior Avenue, 7th Floor
                                           Cleveland, Ohio 44114
                                           (216) 241-5310 (phone)
                                           (216) 241-1608 (fax)
                                           jtravis@gallaghersharp.com
                                           sstrang@gallaghersharp.com
                                           Attorneys for Defendants City of Parma,
                                           Kevin Riley, and Thomas Connor




                                               1
    Case: 1:17-cv-02148-DAP Doc #: 100 Filed: 11/13/20 2 of 2. PageID #: 8987




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of November, 2020 the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s system.


                                              /s/Steven D. Strang
                                              D JOHN TRAVIS (0011247)
                                              STEVEN D. STRANG (0085444)
                                              Attorneys for Defendant City of Parma, Kevin
                                              Riley, and Thomas Connor




                                                 2
